Citation Nr: 1128391	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  07-06 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disorder, to include scoliosis.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and P.P.




ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to August 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for a thoracic spine disorder and hypertension.  Timely appeals were noted with respect to that decision.

A hearing on these matters was held before the undersigned Veterans Law Judge on March 18, 2009.  A copy of the hearing transcript has been associated with the file.

In November 2009, the Board remanded these issues to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  The Veteran received VA spine and hypertension examinations as ordered by the Board in its remand, and the examinations were adequate and opinions offered sufficient to allow a decision to be rendered on these claims.  The Board is thus satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

A review of the record reflects that the Veteran also perfected an appeal for service connection for residuals of a bilateral salpingo-oophorectomy.  Service connection for this disorder was granted by rating decision dated January 2011, which represents a substantial grant of the benefit sought.  

In correspondence received in June 2011, the representative raised a claim of entitlement to an increased disability evaluation for residuals of a bilateral salpingo-oophorectomy.  The matter is referred back to the RO for appropriate disposition.


FINDINGS OF FACT

1.  A clear preponderance of the evidence is against a finding that the Veteran currently has a thoracic spine disorder, including scoliosis, that had its clinical onset in service or is otherwise related to her service.

2.  A clear preponderance of the evidence is against a finding that the Veteran's hypertension had its clinical onset during service or within the first post-service year, or is otherwise related to her service.


CONCLUSIONS OF LAW

1.  A thoracic spine disorder, including scoliosis, was not incurred or aggravated in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 (2010).

2.  Hypertension was not incurred or aggravated in service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R.             §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated November 2004, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to 

provide; and information and evidence that the Veteran was expected to provide.  In March 2006, the Veteran was notified of the way initial disability ratings and effective dates are established. 

VA has done everything reasonably possible to assist the Veteran with respect to her claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran has been medically evaluated in conjunction with her claims.  The duties to notify and assist have been met.

Legal Criteria

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  .

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will also be presumed for certain chronic diseases, including hypertension, if manifest to a compensable degree within one year after discharge from service.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  However, there is no competent evidence indicating that the Veteran's hypertension manifested to a compensable degree within the relevant time period.  Thus, the presumption is not for application.

Service Connection for a Thoracic Spine Disability

The Veteran is claiming service connection for a thoracic spine disability, which she attributes to a 1976 motor vehicle accident.  Review of the Veteran's service treatment records shows that she was involved in a motor vehicle accident in May 1976.  She was wearing a sling and had a black eye.  There was no mention of a thoracic spine injury.  In August 1976, the Veteran reported that she had had headaches and cervical spine pain since her accident, but did not report thoracic spine pain.  There is no indication of a thoracic spine disorder until January 1993, when "mild scoliosis" was noted incidentally on X-ray studies of the Veteran's abdomen.  

In February 1995, the Veteran reported "chronic, recurring cervical and upper dorsal discomfort."  X-ray studies of the thoracic spine reportedly showed spondylolisthesis, abnormal densities, and "mild scoliosis."  

On separation examination in April 1995, the Veteran's spine was reportedly normal, although she did report recurrent back pain.  

In August 1995, the Veteran again reported thoracic spine pain.  Tenderness was noted in both shoulders, and she was diagnosed with "cervical and shoulder strain."  There was no diagnosis specific to the thoracic spine.  

Post-service medical evidence includes an April 1996 report of a "history of thoracic back pain."  The Veteran was diagnosed with chronic shoulder strain, but no diagnosis specific to the thoracic spine was rendered.  

X-ray studies of the Veteran's spine in April and May 2004 showed a normal thoracic spine, with no evidence of abnormalities.  An X-ray of the Veteran's abdomen incidentally showed a "curvature of the spine which may be related to position or mild scoliosis."  

An X-ray study of the Veteran's spine dated April 2007 showed a normal thoracic spine, with no evidence of abnormality, although the Veteran continued to report thoracic spine pain.  

The Veteran received a VA spine examination in January 2010.  The claims folder was reviewed and the Veteran's statements concerning in-service clinical onset of thoracic spine pain were noted.  A physical examination of the thoracic spine showed no limitation of motion, spasm, atrophy, guarding, painful motion, or tenderness.  An X-ray of the Veteran's thoracic spine showed no significant abnormality.  The examiner found "no thoracic spine condition ...  No scoliosis noted.  No abnormal densities noted."  Because there was no thoracic spine disorder noted on examination or X-ray, the examiner could offer no opinion "as to the findings reported during [Veteran's] military service."

Upon review, the Board finds that a preponderance of the evidence is against a finding that the Veteran has a chronic disorder of the thoracic spine that had its clinical onset during her service.  Although the Veteran contends that her thoracic spine pain began after her 1976 motor vehicle accident, she did not report any back pain following that accident.  "Mild scoliosis" was incidentally identified during an abdominal study.  The Veteran did not report recurrent back pain until February 1995, many years after her motor vehicle accident.  Spondylolisthesis, abnormal densities, and "mild scoliosis" were noted on X-ray; however, her April 1995 separation examination showed a normal spine.  

Post-service medical evidence shows an entirely normal thoracic spine, with the exception of possible scoliosis identified during an abdominal series; however, the radiologist in that instance could not determine whether the curvature of the spine was due to scoliosis or position.  All other post-service X-rays, including those conducted during her January 2010 VA examination, were negative for significant thoracic spine abnormalities.  The January 2010 VA examiner could not offer an opinion as to the etiology of the Veteran's thoracic spine complaints in light of a normal thoracic spine examination.  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Although the Veteran was diagnosed with spondylolisthesis, abnormal densities, and "mild scoliosis" during service, her separation examination was normal and she has not received a diagnosis pertinent to the thoracic spine since her discharge from active service.  Absent a finding of a thoracic spine disorder that can be related to service, there is no basis to grant service connection.    

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran as to in-service incurrence of her disorder and continuity of symptomatology from service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) (noting competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to attest to observations of pain in the area of the thoracic spine.  Layno; 38 C.F.R. § 3.159(a)(2).  However, she is not competent to diagnose a thoracic spine disability, or render an opinion as to its cause or etiology, because she does not have the requisite medical expertise.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Veteran is competent to testify as to pain in the thoracic spine and a continuity of that pain since service.  Her claim of continuous thoracic spine pain since service is credible.  However, a preponderance of the evidence is against a finding that the Veteran has a current thoracic spine disability for which service connection can be granted.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board is charged with weighing the positive and negative evidence; resolving doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the service treatment records, the medical opinions and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.  

In conclusion, a preponderance of the evidence is against a finding that the Veteran has a chronic thoracic spine disability that is causally related to active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection for Hypertension

The Veteran has been diagnosed with hypertension, which she asserts had its clinical onset during service.  Her service treatment records were reviewed.  High blood pressure was noted in 1982, following an allergic reaction to a flu shot.  There were no other notations of potentially elevated blood pressure until February 1994, when the Veteran's blood pressure reading was 160/110.  In November 1994, the Veteran's blood pressure was 135/95.  In May 1995, blood pressure was 140/92.  The Veteran's separation examination, blood pressure was 128/72.  A history of elevated blood pressure was noted, but there was "no permanent [hypertension]."  In June 1995, blood pressure was 134/90.  In July 1995, blood pressure was 148/92.  

Post-service medical evidence does not reflect a diagnosis of hypertension until November 2003, although the Veteran has stated that she was prescribed a blood pressure medication in 1997.  The record reflects that the Veteran has been treated for hypertension since November 2003.  

The Veteran has also submitted a statement detailing blood pressure readings since 1975.  These readings show diastolic blood pressures predominantly less than 90 mm., and systolic blood pressures predominantly under 160 mm.  The Board notes that for VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104 Note(1) to Diagnostic Code 7101 (2007).  

The Veteran received a VA examination in January 2010.  The claims folder was reviewed and a physical examination of the Veteran was conducted.  The Veteran stated during her examination that she was diagnosed with hypertension "several years after her discharge from military, but states she had [hypertension] in military but was not treated."  During the examination, her blood pressure was noted as 147/83 on three separate readings.  The diagnosis was essential hypertension.  The examiner found, however, that "the Veteran did not meet the criteria for diagnosis of hypertension either while on active duty or within one year of her discharge ... therefore, the Veteran's hypertension is not caused by or a result of her military service."  According to the examiner, a diagnosis of stage I hypertension requires systolic predominantly 140-159 mmHg or diastolic predominantly 90-99 mmHg.  The examiner noted further that a "diagnosis of hypertension should not be made until the blood pressure has been measured on at least three to six visits, paced over a period of weeks to months ... Thus, many patients considered to be hypertensive at the initial visit are in fact normotensive."  

On review, the Board finds that the medical evidence is against a finding that hypertension had its clinical onset in service.  Although there were some slightly elevated blood pressure readings during service, military medical personnel noted in May 1995 that there was "no permanent [hypertension]."  There is no evidence of a clinical diagnosis of hypertension until November 2003.  The blood pressure readings from 1975 to 2008, provided by the Veteran, show diastolic blood pressures primarily under 90 and systolic blood pressures primarily under 160, which do not meet the definition of hypertension for VA compensation purposes.  The January 2010 VA examiner diagnosed essential hypertension, but found that it was not at least as likely as not related to the Veteran's military service, since her in-service blood pressure readings did not meet the criteria for a medical diagnosis of hypertension (systolic predominantly 140-159 or diastolic predominantly 90-99).  

Turning to the lay evidence of record, the Board notes that a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson, 581 F.3d 1313.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr, 21 Vet. App. at 307.  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).
In this capacity, the Veteran is not competent to diagnose hypertension or determine that it had its onset in service.  Hypertension for medical or VA compensation purposes is defined by readings which exceed certain levels for a sustained period of time and requires testing by medical professionals to determine.  Therefore, the Veteran's claim that she has had hypertension during service and a continuity of symptomatology since service is of little probative consequence, since she lacks the capacity to diagnose hypertension.  This is not a disability that may be diagnosed by its unique and readily identifiable features and without specialized testing.   The Veteran's contentions that she has hypertension related to service are outweighed by the medical evidence which reflects that her hypertension was diagnosed many years after her discharge from active service.  

The Veteran has also provided inconsistent evidence concerning when she was diagnosed with hypertension.  She has stated that she was prescribed blood pressure medication in 1997, but there is no evidence of a clinical diagnosis of hypertension until November 2003.  She also advised the January 2010 examiner that she was not diagnosed with hypertension for several years following her active service.    

The Board is charged with weighing the positive and negative evidence; resolving doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the service treatment records, the medical opinions and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.  

In conclusion, a preponderance of the evidence is against a finding that the Veteran's hypertension is causally related to active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).







ORDER

Service connection for a thoracic spine disorder, to include scoliosis, is denied.

Service connection for hypertension is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


